Citation Nr: 1128927	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs death benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The Veteran had active duty service from November 1942 to June 1946.  He died in August 2008.  The appellant seeks status as the surviving spouse of the Veteran for the purpose of eligibility for Department of Veterans Affairs (VA) death benefits.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 determination by the VA Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran and the appellant lived together as husband and wife for at least five years, a requirement for marriage under Article 34 of the New Family Code of the Philippines, prior to signing an affidavit stating so, and thus, her marriage with the Veteran is not valid under Article 34.

2.  The weight of the evidence is against a finding that the appellant's marriage to the Veteran was in the presence of at least two witnesses of legal age, and thus, her marriage with the Veteran is not valid under Article 3 of the Family Code of the Philippines.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. § 101(3), 103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.205, 3.206 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for non- service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court of Appeals for Veterans' Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to- assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Nonetheless, we do note that a September 2009 letter informed the appellant of what the evidence must show in order to support her claim, and the February 2010 Statement of the Case (SOC) included the laws and regulations pertaining to the definition of a valid marriage for VA benefits purposes.  The appellant submitted various statements over the course of the appeal and has not identified any additional pertinent evidence which should have been obtained.

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Recognition as a Surviving Spouse

A. Applicable Law

Under statute and regulation, the term "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1(j) (2010).  In this case, the Veteran and the appellant resided in the Philippines, and the right to death benefits accrued on the date of death of the Veteran in the Philippines.

A "spouse" is defined as a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2010).  The pertinent regulation regarding surviving spouses further provides that, "[e]xcept as provided in § 3.52, 'surviving spouse' means a person of the opposite sex whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of the marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) [e]xcept as provided in § 3.55, has not remarried or has not since the death of the veteran . . . lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person." 38 C.F.R. § 3.50(b).  This regulation is based upon 38 U.S.C.A. § 101(3).

The requirement that there must be continuous cohabitation from the date of the marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  Furthermore, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).

38 C.F.R. § 3.55 provides that, in general, entitlement to VA benefits as a surviving spouse terminates with the remarriage of the surviving spouse, and cannot be reinstated until the subsequent marriage has ended, such as by death, divorce, or annulment.  This regulation, however, does not pertain to this matter, because there is no evidence showing, or any allegation made, that the appellant has remarried.

In the absence of conflicting information, proof of marriage by a copy of the public record of marriage containing sufficient data to identify the parties, date and place of marriage, and the number of prior marriages if shown on the official record along with a certified statement by the appellant concerning the date, place, and circumstances of the dissolution of any prior marriage may be accepted as establishing a valid marriage.  Where there is conflicting information, proof of termination of a prior marriage will be shown by proof of death or a certified copy or abstract of a final divorce decree or annulment.  38 C.F.R. § 3.205(a), (b).

Under Article 3 of the Family Code of the Philippines (effective July 6, 1987), the formal requisites of marriage are: (1) authority of the solemnizing officer; (2) a valid marriage license except as provided under Chapter 2; and (3) a marriage ceremony which takes place with the appearance of the contracting parties before the solemnizing officer and their personal declaration that they take each other as husband and wife in the presence of not less than two witnesses of legal age.   

Article 34, formerly Article 76, of the New Family Code of the Philippines, provides that no license shall be necessary for the marriage of a man and a woman who have lived together as husband and wife for at least five years and without any legal impediment to marry each other.  The contracting parties shall state the foregoing facts in an affidavit before any person authorized by law to administer oaths.  The solemnizing officer shall also state under oath that he/she ascertained the qualifications of the contracting parties and found no legal impediment to the marriage.

B. Factual Background

In this case, the Veteran, who had qualifying service, died in August 2008.  Prior to his death, the appellant had filed a claim to be recognized as the Veteran's dependent spouse for VA purposes.  In September 2005, the RO requested that a field examination be conducted in order to determine whether the appellant should be recognized as the Veteran's legal spouse for VA purposes.  At that time, the RO noted that the Veteran was receiving service-connected disability compensation.  In an October 2004 letter, the Veteran stated that he did not have any spouse and had not remarried since the death of his wife, Mrs. G.E.A.  In October 2004, he submitted a VA Form 21-686c, Declaration of Status of Dependents.  At that time, he noted that since the death of his wife, Mrs. G.E.A. in July 1987, he had not contracted any marriage.  His address of record was at West Crame, San Juan.  In November 2004, a VA Form 21-686c was received from the appellant with a copy of a Certificate of Marriage between her and the Veteran.  According to the appellant, she and the Veteran were married in October 2002 under Article 34 and the marriage was officiated by Reverend M.S.I.  The appellant's address was listed to be in Rosario, Pasig City.  In support of her marriage under Article 34, the appellant submitted an Affidavit of Explanation that was executed by Reverend I., and an Affidavit of Marriage between Man and Woman under Article 34, executed by the appellant and the Veteran on the day of the marriage in October 2002.  The RO noted that the Oath of Solemnizing Officer was not completed as to the fact that he took steps to ascertain the qualifications of contracting parties and found no legal impediment for them to marry, as required by Article 34.  In addition, according to the RO, the Veteran's signature in the marriage certificate was different from his customary signature on file.  In November 2005, the RO sent the Veteran a development letter at his alleged address in Rosario, Pasig City.  The letter was returned with the notation "unknown."  The Philippine Veterans Bank subsequently provided the RO with the Veteran's current address, which was in West Crame, San Juan.  Thus, in light of the above, the RO noted that many questions needed to be addressed, including why would the claim for dependent spouse, as submitted by the appellant, come from Rosario, Pasig City, when the Veteran resided in San Juan?  The RO wanted to determine whether the Veteran and the appellant were legally married and if they had lived together for at least five years prior to their marriage.     

In January 2006, the RO received a letter from the Veteran in which he stated that he lived in West Crame, San Juan, and that he was unmarried.  According to the Veteran, he had no knowledge of any dealings with the appellant, who was posing as his wife, and he had no knowledge of being married to the appellant.  

In a Report of Field Examination, dated in November 2005, the RO indicated that their investigation disclosed that the Veteran and the appellant were not legally married to each other.  The RO stated that the Veteran's daughter, Ms. L.A.B., was interviewed and that she reported that she, along with her sister, were taking care of the Veteran.  According to Ms. B., the Veteran was a widower and had never engaged in any form of marital relationship with any woman after the death of his wife in July 1987.  Ms. B. reported that the appellant was not known to her.  She indicated that the Veteran had been suffering from senility for four years.  The RO stated that other interviews were conducted, including interviews with neighbors.  The interviewees were unaware of the alleged marriage between the Veteran and the appellant and they disclosed that such a marriage was unrealistic because the Veteran was senile in October 2002, the time of the alleged marriage.  In November 2005, the Veteran was interviewed.  He was found to be suffering from poor memory due to senility.  When asked about his current spouse, he disclosed that he was single.      

By a June 2006 rating action, the RO determined that the Veteran was no longer competent to handle disbursement of funds because he had been diagnosed with senile dementia.  

In January 2007, a hearing was conducted at the RO before a local hearing officer.  At that time, the appellant stated that she had been asked by the Veteran's children to care for the Veteran.  According to the appellant, a relationship developed and they started to live with each other in 2000.  She noted that they got married in 2002 and that the Veteran was not senile at the time of their wedding.  The appellant indicated that there was only one witness at their wedding because they could not afford to spend the money for another witness.  

A Certificate of Death shows that the Veteran died in August 2008.  Following his death, the RO denied the appellant's claim for VA benefits as a surviving spouse of the Veteran in a January 2009 letter.  In the letter, the RO stated that the appellant's marriage to the Veteran was void from the beginning.  First, the appellant and the Veteran had not satisfied the requirement of an Article 34 marriage.  The RO noted that the appellant had testified to living with the Veteran only since the year 2000, prior to the alleged marriage in October 2002.  Thus, not having lived together as husband and wife for at least five years prior to the marriage, and absent a valid marriage license, the marriage was void ab initio.  The RO also reported that the appellant was a "poor historian" of the purported marriage.  For example, she alleged that the marriage took place at the Veteran's sister's house, whereas the marriage certificate showed that the marriage occurred at the office of the Minister who solemnized it.  The RO further stated that another reason why the appellant and the Veteran had not satisfied the requirement of an Article 34 marriage was because there was only one witness to the ceremony.  According to the RO, the law was clear and it indicated that a marriage ceremony had to be made in the presence of not less than two witnesses of legal age.  The absence of any of the essential and formal requisites of marriage shall render the marriage void ab initio.  Thus, the RO concluded that the appellant could not be recognized as the surviving spouse of the Veteran for VA purposes.  

In December 2009, a hearing was conducted before a local hearing officer.  At that time, the appellant stated that she had been neighbors with the Veteran and that they started living together in 1998.  According to the appellant, they got married in October 2002 in San Juan at her sister's house because the Veteran was too sick to go the Office of the Minister.  She noted that the Reverend I. agreed to certify that the marriage occurred at the Office of the Minister even though it actually took place at her sister's house.  The appellant reported that her parents and sisters attended the wedding.     

In the February 2010 SOC, the RO determined that the appellant could not be recognized as the Veteran's surviving spouse for VA purposes because the evidence of record showed that her marriage with the Veteran was void ab initio since she did not meet the requirements of marriage under Philippine laws.  Specifically, the appellant had not satisfied Article 3 and Article 34 of the Family Code of the Philippines.  First, the marriage required that it should be witnessed by not less than two people.  The marriage certificate only showed one signature of a witness.  In addition, there were conflicting facts in the appellant's marriage since the marriage certificate showed that the marriage took place in the Office of the Minister.  However, the appellant had indicated that the marriage actually took place at her sister's house since the Veteran was sick.  Although the appellant was asked to provide a statement from the solemnizing officer to confirm the circumstances of the marriage, the appellant reported that the solemnizing officer had died two years ago.  The appellant had also presented conflicting evidence about how long she had lived with the Veteran prior to the marriage.  In the January 2007 hearing, she said she had started living with him in 2002, two years before the marriage.  In the December 2009 hearing, the appellant indicated that she and the Veteran started living together in 1998, four years before the marriage.  Thus, not having lived together as husband and wife for at least five years prior to the marriage made the marriage void ab initio.    

C.  Analysis 

Based on all the foregoing evidence, the Board finds that there is a preponderance of evidence against a finding that the appellant is the Veteran's surviving spouse for the purpose of receiving VA benefits.  Specifically, the Board finds that the Veteran and appellant did not have a legally valid marriage under Article 34.  The appellant has presented conflicting evidence regarding when she and the Veteran started to live together as husband and wife.  In the January 2007 hearing, she said she had started living with him in 2002, and in the December 2009 hearing, she indicated that she and the Veteran started living together in 1998.  Regardless, in either scenario, she had not lived with the Veteran for at least five years prior to the marriage.  Thus, given that Article 34 requires that a couple live together as husband and wife for at least five years in order for a marriage to be considered valid, the appellant did not have a valid Article 34 marriage with the Veteran.

The Board also notes that under Article 3, the marriage ceremony had to take place in the presence of at least two witnesses of legal age.  The appellant has given conflicting evidence regarding how many people were present at her marriage.  In the January 2007 hearing, she stated that there was only witness at her wedding with the Veteran because they could not afford to spend the money for another witness.  This testimony supports what was shown in the marriage certificate, which only showed one signature of a witness.  However, in the December 2009 hearing, the appellant reported that her parents and sisters attended the wedding.  Although she was asked to provide a statement from the solemnizing officer to confirm the circumstances of the marriage, the appellant reported that the solemnizing officer had died two years ago.  Thus, in light of the above, the Board finds the marriage certificate to be more probative than the appellant's December 2009 testimony because it is supported by her earlier testimony in January 2007 and is an official document.  Therefore, the weight of the evidence is against a finding that the appellant's marriage to the Veteran was in the presence of at least two witnesses of legal age, and as such, her marriage with the Veteran is not valid under Article 3 of the Family Code of the Philippines.

In light of the above, the Board finds that the appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.


ORDER

The appellant's claim of entitlement to recognition as the surviving spouse of the Veteran is denied.



____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


